SLR:DCL:MMO
F#:2018R01075

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - X

UNITED STATES OF AMERICA                                               SUPPLEMENTAL
                                                                       BILL OF PARTICULARS
          - against -
                                                                       Cr. No. 18-607 (JMA)
ENAYATULLAH KHWAJA,
      also known as “Nat”
ABDULRAHMAN KHWAJA,
RANA RAHIMI,
SHIKEBA RHAMATZADA,
MAYNOR MELENDEZ-MENDOZA
and NASEEM BOKHARI,
      also know as “Sammy”,

                              Defendants.

-------------------------------X

                    The United States of America, by and through RICHARD P. DONOGHUE, United

States Attorney for the Eastern District of New York, by Madeline O’Connor, Assistant United

States Attorney, of counsel, hereby files the following Supplemental Bill of Particulars for

Forfeiture of Property pursuant to Fed. R. Crim. P. Rule 7(f).

                    The above-captioned Indictment seeks forfeiture of property pursuant to Title 18,

United States Code, Sections 981(a)(1)(C), 982(a)(1), and 982(b)(1), Title 21, United States Code,

Section 853(p), Title 28, United States Code, Section 2461(c), and Title 31, United States Code,

Sections 5317(c)(1)(A) and 5317(c)(1)(B), in connection with Counts One through Six of the

Indictment. The United States hereby gives notice that, in addition to the forfeiture allegations in

the above-captioned Indictment, and the Bill of Particulars filed on March 21, 2019, the United


                                                                   1
States is seeking forfeiture of the following specific property as to Counts One and Six of the

Indictment:

                          All right, title and interest in approximately ninety-one thousand
                          forty-eight dollars and ninety cents ($91,048.90) in United
                          States currency, seized on or about January 2, 2019 from M&T
                          Bank account number 9873402888 held in the name of HAMD
                          Associates LLC, and all proceeds traceable thereto.

               The United States reserves the right to supplement or amend this Bill of

Particulars.

Dated: Central Islip, New York
     May 13, 2019

                                             RICHARD P. DONOGHUE
                                             United States Attorney
                                             Eastern District of New York
                                             610 Federal Plaza, 5th Floor
                                             Central Islip, New York 11722

                                     By:      /s/ Madeline O’Connor
                                             Madeline O’Connor
                                             Assistant United States Attorney
                                             (631) 715-7870

To: All Counsel of Record (by ECF)




                                                2
